Determination unanimously modified by eliminating the bond forfeiture in the amount of $500 and, as so modified, determination confirmed, without costs. Memorandum: The finding of permitting gambling on the premises is supported by substantial evidence. The penalty, however, is too severe in light of all the circumstances. We concur with the two dissenting members of the authority that the penalty of a 10-day suspension without any bond forfeiture is the appropriate punishment. (Article 78 proceeding transferred by order of Onondaga Supreme Court.) Present — Marsh, P. J., Simons, Dillon, Goldman and Witmer, JJ.